FILE COPY



       Ex Parte Mark
    VillarealAppellant/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 3, 2014

                                    No. 04-14-00510-CV

                             EX PARTE Mark VILLAREAL,

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-04491
                       Honorable Michael E. Mery, Judge Presiding


                                       ORDER

      The District Clerk's notification of late record is hereby MOOT.


                                                  rcm

                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court